DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “meta slab” is not truly defined by the specification as presently filed.  This is not a typical or convention term well known in the art, and it should be clearly defined in the specification or changed to a term more suitable and known in the art. Adding a definition for the term should not constitute new matter as the term is used throughout the specification. 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Remove all reference numbers and mentions to Equations (i.e. Equation (1), Equation (2), etc.) from the claims. This is causing problems with the claims as written. For example, Equation (1) in claim 1 and Equation (6) from claim 8 are the exact same Equation.  Further Equation (7) in claim 8 is noted as Equation (6) in the specification. The examiner suggest the claims simply read as follows: 
“….wherein the first meta slab and the second meta slab include anisotropic media and a length of each of the first and second meta slabs satisfies the following equation: [
The term meta slab should be changed.  This is not a well-known or well established term.  There is usually some form of lens or matching fluid used to perform the function of the meta slab, but if it is not defined clearly in the spec what it is, then the term should be changed or removed. 
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 8, and 13, all require a layer attached to a transducer that includes anistropic media and a length that satisfies a specific equation.  This feature, in combination with all other limitations of the independent claims, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The term “meta slab” needs to be defined in the specification and the Equation numbers in the claims should be removed, and the equations themselves can be left and relied upon. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RODNEY T. FRANK
Examiner
Art Unit 2861



January 3, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861